Exhibit February 18, 2008 Dear John, This letter confirms your continued employment by Theragenics Corporation (the “Company”) effective February 18, 2008 (the “Effective Date”), as an Advisor to the Chief Executive Officer.In this role, you will advise the CEO and management on matters of strategy or other areas that the Company may request.You will not have a specific work schedule, but instead you will perform services as needed by the Company. The term of this agreement is for three (3) years beginning on the Effective Date (the “Term”).You will receive a salary of seventy-five thousand dollars ($75,000) per year for your services, which will be paid according to the Company’s normal payroll practices.Your salary will be reported on an IRS Form W-2 and will be subject to applicable tax withholding.Your salary will be reviewed annually and may be increased (but may not be decreased) from time to time. As an employee, you will be entitled to participate in such of the Company’s employee benefit plans as to which you meet the eligibility requirements.The Company shall also reimburse you for any reasonable and necessary business expenses, upon approval by the Company and in accordance with Company policy.In addition, the terms of your employment as Advisor to the Chief Executive Officerwill be subject to the terms described in Attachment A to this letter. I am delighted that you will continue to work with us and look forward to your continuing assistance. Sincerely, /s/ M.
